Order entered September 17, 2014




                                            In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-14-00925-CV

                                     EBAY INC., Appellant

                                               V.

                                   ZURVITA, INC., Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-04897

                                           ORDER
       The clerk’s record in this case is incomplete. Accordingly, the Court directs Gary

Fitzsimmons, District Clerk of Dallas, County, to file within five (5) days of the date of this

order a supplemental clerk’s record including the order signed by the trial court on July 2, 2014

granting the relief requested by Zurvita, Inc. against Amazon.com, LLC. The Court DIRECTS

the Clerk to transmit this order electronically to Gary Fitzsimmons, District Clerk of Dallas

County, and to all parties.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE